Corrected Notice of Allowability
1.	This office action is in response to the paper filed on 6/21/22 from XRUSH for correcting the dependencies of claims 3 and 7 after the Notice of Allowance mailed on 6/13/22.

Interview summary
2.	To resolve the above issue, the examiner contacted the Applicant’s representative Mr. Paulin on 6/24/22 to inform that in the claim listing of  5/12/22 claim 3 is dependent from claim 4 and claim 7 is dependent from claim 10 and the examiner didn't catch the minor informality, which was an oversight on the part of the examiner.
	The representative informed that both claims 3 and 7 should have been dependent from claim 1 and authorized to enter said claim amendments via examiner's amendments.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Poulin on 6/24/22.
	In the claim listing of 5/12/2022 please change the dependencies of claims 3 and 7 to be dependent from claim 1.
	All other information is as presented in the Notice of Allowability of 06/13/22.

Conclusion
4.	Claims 1-33 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634